Citation Nr: 1816916	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-38 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1954 to December 1956.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the RO in Huntington, West Virginia, which, in pertinent part, denied service connection for tinnitus.

In the October 2014 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issue on appeal.  Per a subsequent August 2016 report of general information, the Veteran asked to withdraw the hearing request.  As such, the Board finds there is no hearing request pending at this time as the previous request has been withdrawn.  38 C.F.R. § 20.702(e) (2017).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with tinnitus.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  The Veteran experienced "continuous" symptoms of tinnitus since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for tinnitus, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and assist is necessary.

Service Connection for Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently service connected for bilateral sensorineural hearing loss caused by acoustic trauma during service.  Where, as here, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has argued that currently diagnosed tinnitus is due to in-service loud noise exposure from working with jet engines.  The Veteran reported minimal post-service noise exposure or other risk factors that could have led to the tinnitus.

Initially, the Board finds that the Veteran currently has tinnitus.  Such diagnosis can be found in the report from a July 2014 VA tinnitus examination.  Additionally, the Veteran is competent to report that he now has tinnitus.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The DD Form 214 reflects that during service the Veteran worked as a vehicle mechanic, which is consistent with loud noise exposure.  Further, in the July 2014 rating decision, the RO granted service connection for bilateral hearing loss after finding that the Veteran had been exposed to acoustic trauma during service.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran had continuous symptoms of bilateral hearing loss since service separation in December 1956.  In the July 2013 claim, the Veteran wrote that the tinnitus began on or about 1956.  Subsequently, in the August 2014 notice of disagreement (NOD), the Veteran again conveyed that the ringing in the ears began in service after testing jet engines.  

The July 2014 VA tinnitus examination report reflects the Veteran's history of first noticing the tinnitus in the late 1960s.  Based upon this oral history, despite the Veteran's previous statements that tinnitus symptoms began in service, the VA examiner assessed that it was less likely as not that the tinnitus was related to the in-service noise exposure due to the reported delay in onset.  

In a subsequent June 2015 statement, the Veteran clarified that the tinnitus symptoms specifically began in 1956.  Further, in an August 2014 lay statement, the Veteran's wife explained that the Veteran had tinnitus symptoms immediately after service; however, the symptoms significantly worsened in the 1960s.  It appears to the Board that this worsening in symptoms in the 1960s is what the Veteran was attempting to convey to the VA examiner at the July 2014 VA tinnitus examination, not that the symptoms first manifested or began in the 1960s.  For these reasons, the Board finds the negative VA direct service connection opinion, which was based on the factual assumption of onset or beginning of tinnitus symptoms in 1960s rather than in service in 1956, to be of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

The evidence of record is sufficient to show "continuous" tinnitus symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's previous consistent lay statements of tinnitus symptoms beginning in service and continuing to the present, along with the supporting lay statement provided by the spouse, are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of ringing in the ears since service separation that was later diagnosed as tinnitus.  While a VA examiner in July 2014 did opine that the tinnitus was not related to service, as discussed above, the Board finds the opinion to be of little probative value because it was based on an inaccurate factual assumption about onset of symptoms of tinnitus. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and experienced "continuous" symptoms of tinnitus since service separation in December 1956, which meets the criteria for presumptive service connection for tinnitus under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).  


ORDER

Service connection for tinnitus is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


